                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                     KNOXVILLE DIVISION

      DIAMOND RESORTS U.S. COLLECTION                )
      DEVELOPMENT, LLC, et al.,                      )
                                                     )              3:20-CV-00251-DCLC-DCP
                  Plaintiffs,                        )
                                                     )
           vs.                                       )
                                                     )
      WESLEY FINANCIAL GROUP, LLC and                )
      CHARLES WILLIAM MCDOWELL, III,                 )
                                                     )
                  Defendants.                        )

                                               ORDER

          This matter is before the Court to consider the Report and Recommendation of the United

  States Magistrate Judge [Doc. 62]. In the Report and Recommendation, the magistrate judge

  recommends that Plaintiffs’ Motion to Strike Certain Affirmative Defenses [Doc. 40] be granted

  in part and denied in part. The parties did not file objections to the Report and Recommendation.1

  See Fed.R.Civ.P. 72(b).

          After thorough consideration of the Report and Recommendation and the record as a

  whole, the Court finds that the Report and Recommendation properly analyzes the issues

  presented. For the reasons set out in the Report and Recommendation, which are incorporated by

  reference herein, it is hereby ORDERED that the Report and Recommendation [Doc. 62] is

  ADOPTED, and Plaintiffs’ Motion to Strike [Doc. 40] is GRANTED IN PART and DENIED

  IN PART. Defendants’ first and second affirmative defenses are hereby STRIKEN from their

  Answer [Doc. 35].

          SO ORDERED:

                                                s/ Clifton L. Corker
                                                United States District Judge
  1
          Failure to file objections within the 14-day period pursuant to Rule 72(b) results in waiver
  of the right to appeal the Court’s order. Thomas v. Arn, 474 U.S. 140, 153-54 (1985).

Case 3:20-cv-00251-DCLC-DCP Document 65 Filed 07/30/21 Page 1 of 1 PageID #: 588
